Case: 16-13045    Date Filed: 02/27/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-13045
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:15-cr-00010-CAR-CHW-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

DARIUS BRIGHTWELL,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                               (February 27, 2017)

Before MARTIN, ANDERSON and BLACK, Circuit Judges.

PER CURIAM:

      Daniel S. Woodrum, appointed counsel for Darius Brightwell, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant, because, in his opinion, the appeal is without merit. Counsel has filed a
              Case: 16-13045     Date Filed: 02/27/2017   Page: 2 of 2


brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Brightwell’s convictions and sentences are AFFIRMED.




                                          2